Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 12, the instant claims recite the limitation “a convolved spectrum associated with a sample library” at lines 5 - 6 (of claim 1) and lines 7 - 8 (of claim 12).  It is vague/unclear as to what is meant by “convolved spectrum” or how the “convolved spectrum” is obtained? What is the basis of the convolution? 
Due to claim dependency, all dependent claims are also rejected (claims 2 - 11, claims 13 - 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 - 13, 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “Field Test of the Integrated Computational Elements: A New Optical Sensor For Downhole Fluid Analysis” by Christopher Jones et al. dated 2013 (hereinafter “Jones”).

Regarding Claims 1 and 12, as best understood, Jones teaches a method, comprising: 
generating a plurality of integrated computational element (ICE) models (see Fig. 1, illustrating a method that uses genetic algorithm for ICE design optimization for each selected ICE, thus generating initial design population, see page 4); 
determining a sensor response from a projection of a plurality of ICE transmission vectors associated with the plurality of ICE models and a convolved spectrum associated with a sample library (see Fig. 1, calculate system optical response and multi-objective components for each design, see page 4); 
determining a regression vector based on a multilinear regression that targets a sample characteristic from the sample library and the sensor response (see page 3, second column, second paragraph stating “Generally, the transmission (or reflection pattern of an element is designed to match a regression vector, the purpose of which is to extract chemical or physical information from an optical system”); 
determining a plurality of regression coefficients in a linear combination of the plurality of ICE transmission vectors that results in the regression vector (see page 6, first column describing “The output of multi-element predictor can be either a linear combination of single element predictions, or a non-linear combination of individual detector responses through a multivariate mapping function such as neural network”, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize plurality of regression coefficients from a linear combination, since it is known in the art that linear relations/combinations implies such plurality of regression coefficients); 
determining a difference between the regression vector and an optimal regression vector associated with the sample characteristic (see Figs. 1, 6, illustrating optimization scheme, thus it would be obvious to recognize comparison/difference between the vectors); 
modifying the plurality of ICE models when the difference between the regression vector and the optimal regression vector is greater than a selected tolerance (see Figs. 1, 6, page 4, first column last paragraph describing “using standard error calibration (SEC) as the primary performance measure”); and
fabricating a plurality of ICEs based on the plurality of ICE models when the difference between the regression vector and the optimal regression vector is within the selected tolerance (see page 6, first column describing “The output of multi-element predictor can be either a linear combination of single element predictions, or a non-linear combination of individual detector responses through a multivariate mapping function such as neural network”, see also page 6, second column under subtitle “LABORATORY PERFORMANCE” and page 7, under subtitle “FIELD PERFORMANCE”, thus describing ICE design and fabrication process as claimed).  

Regarding Claims 2 and 13, Jones as modified above teaches wherein generating the plurality of ICE models comprises selecting a random number of layers and a random thickness for each layer in each ICE model (see page 4, second column, last paragraph describing the design having multiple layers with variable thickness).  

Regarding Claims 4 and 15, Jones as modified above teaches wherein determining a difference between the regression vector and the optimal regression vector comprises determining a mean square error between the regression vector and the optimal regression vector (see page 3, second column, last paragraph describing using higher order partial least square models, thus reading on the invention as claimed).

Regarding Claims 5 and 16, Jones as modified above teaches further comprising determining the optimal regression vector from a partial least squares model of the convolved spectrum and the sample library, targeting the sample characteristic (see page 4, second column, last paragraph stating “note that the ICE Core transmittance spectrum given in Figure 3 is convolved with other transmittance spectra of the empirical system components, such as light source, fluid cell window, and detector material, to produce the ICE Core output”).  

Regarding Claims 6 and 17, Jones as modified above teaches wherein determining the regression vector and the plurality of regression coefficients comprises calibrating an optical computing device with the plurality of ICEs and with the sample library (see Figs. 2, 5 - 9 as well as corresponding descriptions at pages 4 - 6, illustrating where some samples are used for calibration).  

Regarding Claims 7 and 18, Jones as modified above teaches further comprising determining an accuracy and a sensitivity of an optical computing device that includes the plurality of ICEs based on the regression vector and the sample library (see Figs. 2, 5 - 9 as well as corresponding descriptions at pages 4 - 6). 

Regarding Claims 8 and 19, Jones as modified above teaches further comprising storing in a memory the plurality of regression coefficients for each ICE transmission vector when the difference between the regression vector and the optimal regression vector is within the selected tolerance (it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the data obtained, depending on users design choice).  

Regarding Claim 9, Jones as modified above teaches the claimed invention except for measuring a spectral performance of each of the ICEs in a fabrication batch of the plurality of ICEs; selecting a combination of ICEs from the fabrication batch based on the spectral performance; and disposing the combination of ICEs in an optical computing device that measures the sample characteristic.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a spectral performance of each of the ICEs and select a combination of ICEs from the fabrication batch, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   

Regarding Claims 10 and 20, Jones as modified above teaches the claimed invention except for wherein fabricating the plurality of ICEs comprises measuring a performance of a post-fabrication combinatorial configuration between different ICEs from a fabrication batch for each of the plurality of ICEs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the plurality of ICEs comprising measuring a performance of a post-fabrication combinatorial configuration as claimed, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   

Regarding Claims 11 and 20, Jones as modified above teaches the claimed invention except for wherein fabricating the plurality of ICEs comprises: fabricating one or more of the plurality of ICEs sequentially; and re-modeling an ICE that has not been fabricated based on a post-fabrication spectral performance of the one or more of the plurality of ICEs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the plurality of ICEs comprising fabricating one or more of the plurality of ICEs sequentially and remodeling the ICE as claimed, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   

Conclusion
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112 issue raised above can be overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 accompanying this office action which includes relevant arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855